Exhibit 10.1 Private & Confidential EXECUTION VERSION Dated30January 2015 FROSAITOMI FINANCE LTD. as Existing Borrower ROYAL CARIBBEAN CRUISES LTD. as New Borrower CITIBANK INTERNATIONAL LIMITED as Facility Agent CITICORP TRUSTEE COMPANY LIMITED as Security Trustee CITIBANK N.A., LONDON BRANCH as ECA Agent BANCO SANTANDER, S.A., CITIBANK N.A., LONDON BRANCH, HSBC FRANCE, SOCIÉTÉ GÉNÉRALE AND SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, THE BANK OF TOKYO-MITSUBISHI UJF, LTD. AND SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) as Mandated Lead Arrangers AND THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 as Original Lenders NOVATION AGREEMENT relating to a secured credit facility agreement for Hull No. B34 at STX France S.A. NORTON ROSE FULBRIGHT Contents Clause Page 1 Definitions 1 2 Consent and agreement of the Finance Parties 3 3 Assumption of liability and obligations 3 4 Amendment and restatement of Principal Agreement 5 5 Loan currency, Additional Advances and undrawn Commitments under the Principal Agreement 5 6 Conditions 9 7 Election of floating or fixed rate 9 8 Representations and warranties 10 9 Covenants 10 10 Commitment and cancellation by the New Borrower 11 11 Satisfaction of Receivable, releases and Coface Insurance Policy 12 12 Assignment and transfers 13 13 Miscellaneous and notices 13 14 Governing law and jurisdiction 14 Schedule1 The Original Lenders 16 Schedule2 Conditions precedent 20 Schedule3 Form of Novated Credit Agreement 22 THIS NOVATION AGREEMENT is dated 30 January 2015 and made BETWEEN: FROSAITOMI FINANCE LTD. as transferor (the Existing Borrower); ROYAL CARIBBEAN CRUISES LTD. as transferee (the New Borrower); CITIBANK INTERNATIONAL LIMITEDas facility agent for the other Finance Parties (the Facility Agent); CITICORP TRUSTEE COMPANY LIMITED as security trustee for the other Finance Parties (the Security Trustee); CITIBANK N.A., LONDON BRANCH asECA agent (the ECA Agent); BANCO SANTANDER, S.A., CITIBANK N.A., LONDON BRANCH, HSBC FRANCE, SOCIÉTÉ GÉNÉRALE, SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, THE BANK OF TOKYO-MITSUBISHI UJF, LTD. and SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) as Mandated Lead Arrangers; and THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Original Lenders. WHEREAS: (A) By a facility agreement dated on or about the date of this Agreement (the Principal Agreement) and made between (1) the Existing Borrower as borrower, (2) the banks and financial institutions named therein as original lenders (the Lenders), (3) the Mandated Lead Arrangers as mandated lead arrangers, (4) the Facility Agent as facility agent, (5) the Security Trustee as security trustee and (6) the ECA Agent as ECA agent, the Lenders have agreed to make available a loan of up to €806,088,043 to the Existing Borrower in connection with the purchase by the Existing Borrower of the Receivable from the Seller pursuant to the Receivable Purchase Agreement. (B) It is intended that on the Actual Delivery Date, and subject to the delivery of the Vessel to, and acceptance of the Vessel by, the New Borrower under the Building Contract and by way of satisfying the obligation of the New Borrower to pay the Receivable to the Existing Borrower (as purchaser of the Receivable from the Seller pursuant to the Receivable Purchase Agreement), all of the rights and obligations of the Existing Borrower in respect of the Principal Agreement shall be transferred by novation by the Existing Borrower to the New Borrower. (C) The parties have also agreed that on the date of the novation contemplated in Recital (B) the Novated Loan Balance at such date shall be converted into Dollars, certain additional advances shall be made to the New Borrower and the Principal Agreement shall be amended and restated (in the form of the Novated Credit Agreement) pursuant to the terms of this Agreement. (D) This Agreement sets out the terms and conditions upon which (i) the parties hereto shall agree to such novation, amendment and restatement of the Principal Agreement and (ii) the Lenders shall agree to make additional advances to the New Borrower. NOW IT IS HEREBY AGREED as follows: 1 Definitions Definitions Words and expressions defined in the Principal Agreement shall have the same meaning when used in this Agreement, except insofar as the context otherwise requires or as otherwise defined in this Agreement: Additional Advances has the meaning given to it in clause 5.2. 1 Change Orders has the meaning given to it in the Receivable Purchase Agreement. Coface Premium has the meaning given to it in the Novated Credit Agreement. Dollars has the meaning given to it in the Novated Credit Agreement. Initial Effective Date has the meaning given to it in the Receivable Purchase Agreement. Maximum Loan Amount has the meaning given to it in the Novated Credit Agreement. Mortgage means the first ranking ship construction mortgage over the Vessel granted or, as the case may be, to be granted by the New Borrower in favour of the Security Trustee and certain other parties in the form scheduled to the Buyer Consent Agreement. Non-Yard Costs has the meaning given to it in the Novated Credit Agreement. Novated Credit Agreement means the Principal Agreement as novated, amended and restated by this Agreement. Novated Loan Balance means, subject to the approval of the New Borrower pursuant to clause 3.5, the outstanding principal amount of the Loan owing by the Existing Borrower on the Novation Effective Date (and reflecting the amount of any Advances drawndown or deemed drawndown by the Existing Borrower in accordance with the terms of the Principal Agreement on such date but excluding any Unsecured Advances) up to the amount not exceeding the lower of: (a) the amount of the Final Payment after any deductions permitted under the Buyer Consent Agreement; (b) €806,088,043; and (c) the amount referred to in clause 2.1(c) of the Principal Agreement. Novation Effective Date means, when the Novation Effective Time has occurred, the date on which the Novation Effective Time so occurs. Novation Effective Time means the time at which the Vessel is delivered to, and accepted by, the New Borrower (as buyer) under the Building Contract (as evidenced by the protocol of delivery and acceptance for the Vessel), save that the “Novation Effective Time” shall not occur hereunder unless: (a) the Facility Agent has notified the parties in writing that it has received all of the documents and other evidence referred to in clause 6; and (b) such time falls before the Back Stop Date (as defined in the Receivable Purchase Agreement and subject to clause 10.2). NYC Applicable Rate means the USD-to-EUR rate used by the New Borrower to convert the relevant Dollar amount of the Non-Yard Costs into euro for the purpose of the Seller invoicing the same to the New Borrower in euro in accordance with the Building Contract. Signing Date means the date of this Agreement. Spot Rate of Exchange means, for the purposes of determining an equivalent amount in euros of Dollars on any relevant date, the ECB FX Rate EUR/USD (published on the basis of the 1.15pm FX rate) two Banking Days before that date. Unsecured Advances has the meaning give to it in the Buyer Consent Agreement. 2 US Dollar Equivalent has the meaning given to it in the Novated Credit Agreement. Weighted Average Rate of Exchange means the weighted average rate of exchange that the New Borrower has agreed, either in the spot or forward currency markets, to pay its counterparties for the purchase of the relevant amounts of euro with Dollars for the payment of the euro amount of the Contract Price (including the portion thereof comprising the Change Orders and the Non-Yard Costs) and including in such weighted average calculation (a) the NYC Applicable Rate in relation to the portion of the Contract Price comprising the Non-Yard Costs and (b) the spot rates for any other euro amounts that have not been hedged by the New Borrower. Headings Clause headings and the table of contents are inserted for convenience of reference only and shall be ignored in the interpretation of this Agreement. Construction Clause 1.4 of the Principal Agreement shall apply to this Agreement as if set out herein. References to Novated Credit Agreement Unless a contrary indication appears, any reference in this Agreement to a term defined in, or an article or section of, or an exhibit to, the Novated Credit Agreement, shall refer to such term defined in, or article or section of, or exhibit to, the agreement set out in Schedule 3 notwithstanding that such agreement is not yet effective, it being agreed that articles and sections of the Novated Credit Agreement, where so incorporated into, or which are to apply for the purpose of, this Agreement, shall be effective and apply under this Agreement notwithstanding that for the purpose of the Novated Credit Agreement they shall only apply from the Novation Effective Time. References to Security Trustee and Finance Parties It is agreed that as the Security Trustee will not be a party to the Novated Credit Agreement and accordingly have no responsibilities thereunder, the Security Trustee is a party to this Agreement for the purpose of approving the novation and allowing the Novation Effective Date to occur but it shall have no responsibilities in respect of the Novated Credit Agreement or have rights or obligations under this Agreement in respect of the Novated Credit Agreement.Accordingly, references to parties or the Finance Parties in clauses 3.2, 5.3, 5.4, 5.5 and 8.3 shall not include the Security Trustee. 2 Consent and agreement of the Finance Parties Subject to the other provisions of this Agreement and upon reliance of each of the representations and warranties in clause 8, the Facility Agent, the Security Trustee, the ECA Agent, the Mandated Lead Arrangers, the Arrangers and the Lenders agree with the Existing Borrower and the New Borrower on the Novation Effective Date (and at the Novation Effective Time), that they consent to the novation, amendment and restatement of the Principal Agreement on the terms set out in clauses 3 and 4 and to the conversion of the currency of the Loan and to the making of the Additional Advances in accordance with clause 5. 3 Assumption of liability and obligations 3.1 Substitution It is hereby agreed that, as and with effect from the Novation Effective Time: (a) the New Borrower shall be, and is hereby made, a party to the Principal Agreement in substitution for the Existing Borrower; and 3 (b) the Principal Agreement shall be amended and restated as set out in clause 4. Assumption of liability The New Borrower hereby agrees with the Finance Parties that, as and with effect from the Novation Effective Time, it shall be indebted to the Finance Parties for the full amount of the Novated Loan Balance and, when drawn pursuant to clause 5.2 (and as adjusted pursuant to clause 5.3), the Additional Advances and the New Borrower further agrees that from the Novation Effective Time it shall duly and punctually perform all the liabilities and obligations to be performed or discharged in respect of the Novated Loan Balance under the Novated Credit Agreement and shall be bound by the terms of the Novated Credit Agreement from the Novation Effective Time as the “Borrower” thereunder. Release The Existing Borrower and the Finance Parties hereby agree that, as and with effect from the Novation Effective Time, they shall each mutually release and discharge each other from all liabilities, obligations, claims and demands whatsoever under or touching or concerning the Principal Agreement and in respect of anything done or omitted to be done under or in connection therewith except that if at the Novation Effective Time there are any outstanding liabilities of the Existing Borrower under the Principal Agreement which are the subject of an indemnity claim against the Seller pursuant to clause 7 of the Receivable Purchase Agreement, to prevent the Finance Parties losing the ability to recover those claims against the Seller, such liabilities shall be preserved against the Existing Borrower until such claims are satisfied. No liability The Finance Parties hereby confirm to the New Borrower, that except for the obligations in respect of the Novated Loan Balance which are, with effect from the Novation Effective Time, to be assumed by the New Borrower pursuant to clause 3.2, the New Borrower shall have no liability, and the Finance Parties shall have no recourse whatsoever to the New Borrower or any of its assets, in respect of any liabilities, obligations, claims and demands whatsoever under or touching or concerning the Principal Agreement or in respect of anything done or omitted to be done under or in connection therewith. Novated Loan Balance The Facility Agent agrees that: (a) following each Drawdown Date (and at any other time upon reasonable request), it will provide the New Borrower with an update in relation to the amount of the outstanding Loan; (b) not less than ten Banking Days prior to the anticipated Actual Delivery Date, it will consult with the New Borrower regarding the anticipated amount of the Novated Loan Balance as at the anticipated Novation Effective Time to enable the New Borrower to confirm and verify this amount (having regard to paragraphs (a) and (b) of the definition of Novated Loan Balance) and satisfy itself that it is an amount which reflects the expected drawdown of the Loan during the period prior to the Actual Delivery Date and that the same does not include any Unsecured Advances. The New Borrower shall promptly confirm its acceptance of the amount or, if applicable, raise any questions as to the calculation of this amount with the Facility Agent so that the amount can be approved prior to the Novation Effective Time; and (c) as part of the process of agreeing the Novated Loan Balance it will participate in the preparation of the delivery funds flow agreement referred to in clause 13.6 of the Buyer Consent Agreement. 4 Prepayment in respect of overpaid Purchase Price If at the Novation Effective Time the Seller has become liable to make a refund of the Purchase Price pursuant to clause 2.5 of the Receivable Purchase Agreement and has not made payment of that refund such that a partial prepayment of the Loan in an amount equal to that refund (the Refund Prepayment Amount) has not been made, the New Borrower shall prepay an amount of the Novated Loan Balance corresponding to that Refund Prepayment Amount on the Novation Effective Date, such prepayment to be without premium, penalty or breakage costs, and shall be by way of a regularly scheduled required prepayment (and not a requirement to make payment prior to the scheduled maturity thereof). Where any such prepayment is required by the New Borrower pursuant to this clause 3.6: (a) the relevant amount of such prepayment may, if requested by the New Borrower, be deducted from the amount of the Additional Advances to be made available to the New Borrower on the Novation Effective Date and, where the New Borrower has requested that the prepayment required under this clause 3.6 be deducted from the Additional Advances, an actual payment shall only be required by the New Borrower if the prepayment amount exceeds the aggregate amount of the Additional Advances to be advanced to the New Borrower; and (b) the New Borrower shall be entitled to exercise its rights under clause 13.2(b) of the Buyer Consent Agreement. It is agreed that the liability of the New Borrower in respect of the Refund Prepayment Amount under this clause shall not exceed the amounts referred to in clause 13.2(a) of the Buyer Consent Agreement. Notification of set-off Where clause 7.5 (Set-off for unpaid amounts) of the Receivable Purchase Agreement applies and an amount is to be deducted from the Payment Amount due to the Seller in relation to any amount due and owing by the Seller to the Existing Borrower or the Finance Parties under the Transaction Documents which remains unpaid at the Drawdown Date for an Advance (an unpaid amount) and that unpaid amount will consequently be retained from the relevant Advance under clause 2.2(d) of the Principal Agreement, the Facility Agent shall notify the New Borrower before the relevant Drawdown Date of the unpaid amount (together with reasonable details of the type, amount and the manner in which such amount, and all components thereof, have been calculated). 4 Amendment and restatement of Principal Agreement The Principal Agreement shall, with effect on and from the Novation Effective Time, be (and it is hereby) amended and restated so as to read in accordance with the form of the Novated Credit Agreement set out in Schedule 3 and (as so amended and restated) will be binding upon each of the parties thereto in accordance with its terms as so amended and restated. 5 Loan currency, Additional Advances and undrawn Commitments under the Principal Agreement Currency conversion On the Novation Effective Date the Additional Advances to be drawndown by the New Borrower on the Novation Effective Date shall be made available in Dollars in accordance with the following provisions of this clause5and the Novated Credit Agreement and thereafter the Novated Loan Balance shall be converted from euro to Dollars by reference to the US Dollar Equivalent (as defined in the Novated Credit Agreement) of such amount. 5 Additional Advances Subject to the terms and conditions of this Agreement, on the Novation Effective Date, the New Borrower shall be entitled to borrow further advances (the Additional Advances) in Dollars in respect of the following amounts: (a) an amount of up to 80% of the incurred Non-Yard Costs; (b) an amount of up to 80% of the Change Orders paid or to be paid by the New Borrower under the Building Contract and in a maximum amount of up to 3% of the Basic Contract Price (as defined in the Building Contract) and which have not been taken into account in the calculation of the Purchase Price; and (c) an amount equal to 100% of the Coface Premium as calculated in accordance with Section 11.13.1(b) of the Novated Credit Agreement as at the Novation Effective Time, which amount shall be divided into two parts: (i) the amount payable by the New Borrower to Coface in respect of such part of the Coface Premium which remains payable to Coface at the Novation Effective Date; and (ii) the balance, which shall, subject to the New Borrower’s set-off rights referred to in clause 13.3 of the Buyer Consent Agreement, be payable by the New Borrower to the Seller in reimbursement of the amounts which have been deducted from the Payment Amounts in respect of the Coface Premium pursuant to the Receivable Purchase Agreement, provided however that the aggregate amount of the Additional Advances (as adjusted, where relevant, under clause 5.3), when added to the Novated Loan Balance (or, if different and to the extent applicable, the aggregate of any amounts advanced in respect of the Facility (and not of the Additional Advances) in the manner contemplated by clause 5.4), shall not exceed the Maximum Loan Amount. The Weighted Average Rate of Exchange shall be used to calculate the Dollar amount of the Additional Advances referred to in clauses 5.2(a) and 5.2(b) and the Spot Rate of Exchange shall be used to calculate the Dollar amount of the Additional Advance referred to in clause 5.2(c). The Additional Advance referred to in clause 5.2(c)(i) shall be paid directly to Coface in the manner described in Section 2.3(d) of the Novated Credit Agreement. Adjustment of Additional Advances On the Novation Effective Date, the parties hereby agree that the aggregate amount of the Additional Advances (other than the amount referred to in clause 5.2(c)(i)) shall be adjusted, as applicable, by a Dollar amount (the Adjustment Amount) equal to the product of: (a) the difference obtained by subtracting the Spot Rate of Exchange on the Actual Delivery Date from the Weighted Average Rate of Exchange; and (b) the Novated Loan Balance. If the Adjustment Amount is a positive number, the aggregate amount of the Additional Advances to be drawn in Dollars shall be increased by such Adjustment Amount. Conversely, if the Adjustment Amount is a negative number, the aggregate amount of the Additional Advances to be drawn in Dollars shall be decreased by such Adjustment Amount, provided however, if such Adjustment Amount exceeds the amount of the Additional Advances that would have been advanced in Dollars but for the operation of this clause (and subject to any agreement reached to the contrary in the delivery funds flow agreement referred to in 6 clause 3.5(c)), no Dollar Additional Advances will be made and the New Borrower shall prepay (in Dollars) an amount of the Novated Loan Balance corresponding to that excess amount on the Novation Effective Date, such prepayment to be without premium, penalty or breakage costs, and shall be by way of a regularly scheduled required prepayment (and not a requirement to make payment prior to the scheduled maturity thereof). Undrawn Commitments under the Principal Agreement In the event that either: (a) the Existing Borrower has not drawn the full amount of the Total Commitments under the Principal Agreement at the Novation Effective Date; or (b) the Total Commitments under the Principal Agreement have been cancelled or reduced before the Novation Effective Date and this is not as a result of a cancellation of the Building Contract by the Seller due to a Buyer Specified Event; or (c) it is not possible for the Facility to be made available to the Existing Borrower to the satisfaction of the Seller and the New Borrower, the Finance Parties agree that if the Vessel continues to be constructed by the Seller in France and the Coface Insurance Policy continues to be maintained (or, if applicable, reinstated or reissued) then, if required by the New Borrower, the Facility will continue to be available to the New Borrower and the amount of the Facility shall be the amount that it would otherwise have been but for the occurrence of the events referred to in (a) to (c) above and such Facility shall include, without limitation, amounts to finance or refinance any reasonable completion expenses (the Completion Expenses) incurred by the New Borrower in completing the Vessel (of the type contemplated by Article XI 5 of the Building Contract and, where applicable, up to the amount of such Completion Expenses agreed pursuant to clause 10.2 of the Buyer Consent Agreement). If this clause applies and the New Borrower exercises its rights to continue to have the Facility made available to it on the Actual Delivery Date or (with the prior consent of Coface, not to be unreasonably withheld and having regard to the provisions relating to Coface below) before the Actual Delivery Date this will either be through a novation, amendment and restatement of the Principal Agreement in the manner contemplated by clauses 3 and 4 or through the execution of a new credit agreement based substantially on the terms of the Novated Credit Agreement, but in each case updated to the extent necessary to reflect the additional amounts which would need to be made available thereunder in addition to the Additional Advances and, when applicable, in respect of the Completion Expenses, to allow the New Borrower to draw and/or assume by way of novation an amount in aggregate up to the Maximum Loan Amount and to reflect any agreed changes related to the New Borrower’s hedging arrangements in respect of the Contract Price. In these circumstances the Finance Parties and the New Borrower shall, in good faith, agree such changes to this Agreement and/or the Novated Credit Agreement or agree and thereafter enter into a new credit agreement of the type referred to above, so as to place the New Borrower in all material respects the same position it would have been had the Facility been fully available during the pre-delivery period in the manner set out in the Transaction Documents. Where this clause applies, the amount of the Facility available to the New Borrower shall not exceed the Maximum Loan Amount and the amount of the indebtedness of the Existing Borrower under the Principal Agreement which the New Borrower may be required to assume by way of novation shall not exceed an amount equal to the Novated Loan Balance at the relevant time. It is acknowledged that Coface have confirmed that they will agree to continue, reinstate or reissue the Coface cover in circumstances where this clause applies and the New Borrower is to draw the Facility on the Actual Delivery Date.Formal consent of Coface will be required in relation to (i) any availability of the Facility to the New Borrower before the Actual Delivery Date and (ii) the arrangements and the terms of any new or novated facility agreement, such consent 7 not to be unreasonably withheld.The New Borrower and the Finance Parties agree to co-operate in good faith and use reasonable efforts to procure such consent. In addition, where this clause applies, the New Borrower agrees that: (i) the amounts payable to the Lenders in respect of arrangement fees in respect of the Facility (as set out in the relevant Fee Letter attached to any Fee Letter signed by the New Borrower) and the Coface Premium payable to Coface, shall continue to be payable in full and the New Borrower shall be required, where it does not currently have responsibility for the full payment of all those amounts, to assume responsibility for the payment of such amounts (it being acknowledged that the New Borrower shall not have any responsibility for payment of amounts of Coface Premium already paid to Coface pursuant to the Receivable Purchase Agreement where these amounts have not been (or will not be) refunded due to the cancellation of the Facility); and (ii) it shall be liable to pay commitment fees on the basis set out in Section 3.4 (Commitment Fees) of the Novated Credit Agreement (but without double counting in relation to any amounts due under clause 10.1). The Finance Parties agree that this clause 5.4 shall apply notwithstanding that the Initial Effective Date may not occur. Borrowing procedure for Additional Advances The New Borrower and the Finance Parties agree that the procedures set out in Article II (Commitments and borrowing procedures) of the Novated Credit Agreement shall apply in relation to the borrowing of the Additional Advances and, if applicable (and subject to any agreed amendments arising pursuant to clause 5.4), any amounts under clause 5.4. Notification of New Borrower’s hedging arrangements (a) In connection with the calculation of the Weighted Average Rate of Exchange, the New Borrower agrees to provide the Facility Agent with the information referred to in this clause 5.6. The New Borrower and the Facility Agent agree to have an initial discussion in relation to the calculation by no later than the date falling 60 days before the anticipated Actual Delivery Date and thereafter, following the invoicing of the Non-Yard Costs to the Builder (on or about the date falling 30 days before the anticipated Actual Delivery Date), the New Borrower and the Facility Agent will further discuss the calculation of the Weighted Average Rate of Exchange being the period up to the Novation Effective Time. (b) The New Borrower shall deliver to the Facility Agent (who shall promptly forward the same to the Lenders and Coface), on a quarterly basis, a schedule of the Weighted Average Rate, accompanied by copies of confirmations or screen shots evidencing the entry into, termination or modification of any trades or fixings effected during such quarter under any agreements entered into by the New Borrower from time to time in spot or forward currency markets for the purchase of euros with Dollars in order to pay the Contract Price or fix the NYC Applicable Rate. (c) Notwithstanding paragraph (b) above, on or between the tenth and second Banking Days prior to the date on which the New Borrower intends to deliver the Loan Request (as defined in the Novated Credit Agreement) to the Facility Agent, the New Borrower shall deliver to the Facility Agent (who shall promptly forward the same to the Lenders and Coface) the New Borrower's preliminary written calculation in reasonable detail of the Weighted Average Rate of Exchange (to the extent not previously provided) and the New Borrower shall also provide copies or other evidence of such currency hedges as the Facility Agent may reasonably require. 8 6 Conditions Documents and evidence The agreement of the Finance Parties referred to in clause 2 and the obligation of the Lenders to contribute to any advances in respect of the Facility to be made in accordance with this Agreement shall be subject to the condition that: (a) by no later than the Signing Date, the Facility Agent, or its duly authorised representative, shall have received the documents and evidence specified in Part 1 of Schedule 2 in form and substance satisfactory to the Facility Agent (acting on the instructions of the Lenders and Coface); (b) by no later than the Initial Effective Date, the Facility Agent, or its duly authorised representative, shall have received the documents and evidence specified in Part 2 of Schedule 2 in form and substance satisfactory to the Facility Agent (acting on the instructions of the Lenders and Coface); and (c) by no later than the Novation Effective Time, the Facility Agent, or its duly authorised representative, shall have received each of the documents and evidence set out in section 5.1 of the Novated Credit Agreement and confirmation in writing from the New Borrower to the Facility Agent that it will take delivery of the Vessel under the Building Contract and the actual date on which delivery shall occur, which confirmation shall be given immediately prior to the occurrence of the Novation Effective Time. General conditions precedent The agreement of the Finance Parties referred to in clause 2 and the obligation of each Lender to contribute to any advances in respect of the Facility to be made under this Agreement shall be subject to the further conditions that on the Novation Effective Date: (a) the representations and warranties of the New Borrower contained in clause 8 are true and correct in all material respects (except for such representations and warranties that are qualified by materiality or non-existence of a material adverse effect which shall be accurate in all respects) on and as of each such time as if each was made with respect to the facts and circumstances existing at such time; and (b) no Event of Default and no Prepayment Event (each as defined in the Novated Credit Agreement) shall have occurred and be continuing or would result from the novation of the Principal Agreement or the making of the Additional Advances pursuant to this Agreement. Waiver of conditions precedent The conditions specified in this clause 6 are inserted solely for the benefit of the Lenders and may be waived on their behalf in whole or in part and with or without conditions by the Facility Agent acting on the instructions of the Majority Lenders and Coface. Confirmation of conditions precedent Once the conditions set out in this clause 6 have been satisfied (or waived) as provided above, the Facility Agent shall confirm the same by written notice to the other parties to this Agreement. 7 Election of floating or fixed rate The New Borrower shall exercise its rights under Section 3.3.2 (Election of Floating or Fixed Rate) of the Novated Credit Agreement by serving written notice on the Facility Agent pursuant to this clause and the New Borrower and the Finance Parties acknowledge and agree that the procedures set out in that said Section 3.3.2 shall then apply in relation to any such election by 9 the New Borrower.The time period for making any election referred to in Section 3.3.2 shall apply in respect of any notice which the New Borrower issues pursuant to this clause. 8 Representations and warranties Existing Borrower representations and warranties The Existing Borrower shall be deemed to repeat the representations and warranties: (a) in clause 7.1 of the Principal Agreement on (i) the date of this Agreement and (ii) the Initial Effective Date; and (b) in clauses 7.1(a), 7.1(b), 7.1(c), 7.1(d) and 7.1(j) of the Principal Agreement on the Novation Effective Date, in each case, as if made with reference to the facts and circumstances existing on such dates. New Borrower representations and warranties The New Borrower represents and warrants to the Finance Parties that the representations and warranties set out in Sections 6.1 (Organization, etc.), 6.2 (Due Authorization, Non-Contravention, etc.), 6.3 (Government Approval, Regulation, etc.), 6.5. (Validity, etc.), 6.9(a) (Obligations rank pari passu), 6.10 (Withholding, etc.), 6.11 (No Filing, etc. Required), 6.12 (No Immunity) and 6.13 (Investment Company Act) of Article VI of the Novated Credit Agreement are true and correct as if made on (a) the date of this Agreement and (b) the Initial Effective Date with reference to the facts and circumstances existing on such day (and as if references therein to “this Agreement” were to this Agreement and to “the Novation Effective Date” were references to (a) the Signing Date and (b) the Initial Effective Date). The New Borrower shall be deemed to make the representations and warranties set out in the said Article VI on the Novation Effective Date in accordance with the terms of the Novated Credit Agreement (and as if references therein to “this Agreement” were to this Agreement and the Novated Credit Agreement). Novation Effective Date representations by existing parties On the Novation Effective Date, each of the Existing Borrower and the Finance Parties shall be deemed to represent to each other party to this Agreement that: (a) it has not transferred (whether by way of security or otherwise) any of its rights or obligations under the Principal Agreement (other than (i) any transfers or assignments by a Lender in accordance with the provisions of clause 14 (Assignment, transfer and Facility Office) of the Principal Agreement or (ii) any replacement of the Facility Agent, Security Trustee or the ECA Agent in accordance with the applicable provisions of the Agency and Trust Deed and the Security Trust Deed, which in each case, have previously been disclosed to the New Borrower where consent or approval of the New Borrower is not otherwise required in relation to any such assignments or transfers); and (b) it has duly performed all of its obligations under the Principal Agreement. 9 Covenants New Borrower covenants The New Borrower undertakes with each of the Finance Parties that, from the date of this Agreement, the New Borrower will comply with its obligations under the following Sections of the Novated Credit Agreement (as if references in those Sections to the “Novation Effective Date” referred to the Signing Date): 10 (a) Section 7.1.1a) and b) (Annual and quarterly financial information); (b) Section 7.1.2 (Approvals and other consents); (c) Section 7.1.3 (Compliance with laws, etc.); and (d) the first sentence of Section 7.1.7 (Coface insurance policy/French government/CIRR representative requirement). Notification of increased costs, etc. Each Lender shall (through the Facility Agent) notify the New Borrower at least three months before the anticipated Novation Effective Date if: (a) it intends to claim for any increased cost under Sections 4.3 (Increased LIBO Rate Loan Costs, etc.) or 4.5 (Increased capital costs) or for any Covered Taxes (as defined in the Novated Credit Agreement) under Section 4.6 (Taxes) or reserve costs under Section 4.7 (Reserve costs) of the Novated Credit Agreement for the period falling after the Novation Effective Date; or (b) any of the circumstances referred to in Sections 4.1 (LIBO Rate lending unlawful) or 4.2 (Deposits unavailable) apply to it, it being acknowledged that the New Borrower shall have no liability in respect of any such increased costs or amounts incurred or arising in respect of the period prior to the Novation Effective Time.Such notice shall include the relevant details referred to in those Sections. Notification of anticipated buffer claims Following completion of sea trials for the Vessel, each Lender shall (through the Facility Agent) notify the New Borrower if there are any accrued claims outstanding against the Seller or other amounts that it anticipates will or may be deducted from the Pre-delivery Buffer on the Actual Delivery Date and shall (if reasonably requested by the New Borrower) provide the New Borrower with a notice of such anticipated amounts at any other time. 10 Commitment and cancellation by the New Borrower Commitment Fees The New Borrower agrees to pay to the Facility Agent for the account of each Lender a commitment fee on its daily unused portion of the Maximum Loan Amount (as such amount may be adjusted from time to time) on the basis of and at the times set out in Section 3.4 (Commitment Fees) of the Novated Credit Agreement.In calculating the amount of commitment fee due to each Lender on each Commitment Fee Payment Date (as defined in Section 3.4), the Facility Agent shall take into account whether any Lender was a Defaulting Lender at any time during the period since the previous Commitment Fee Payment Date.For this purpose, each Lender agrees that it will notify the Facility Agent, the other Lenders and the New Borrower if it becomes a Defaulting Lender. In the event that a Lender becomes a Defaulting Lender and the other Lenders have not confirmed to the New Borrower within five Banking Days of receiving the notice referred to above that they will honour the commitment of any Defaulting Lender, no commitment fee shall be payable to the Facility Agent for the account of a Lender on any unused portion of the Maximum Loan Amount of that Lender for any day on which that Lender was a Defaulting Lender. If the other Lenders (or any of them) have confirmed within such five Banking Day period that they will honour all or part of a Defaulting Lender’s commitment, the commitment fee shall continue to be payable in respect of the relevant portion of the Defaulting Lender’s commitment so honoured. 11 Cancellation The New Borrower may, by written notice to the Facility Agent at any time prior to the date falling not less than ten days prior to the anticipated Actual Delivery Date, without premium or penalty, terminate, or from time to time reduce, the Commitment (as defined in the Novated Credit Agreement). Any such termination or reduction of the Commitment shall be applied to the respective Commitments of the Lenders, pro rata according to the amounts of their respective Commitments.Where the Commitment is cancelled in full or in part the New Borrower shall pay on the date of such cancellation all amounts, including any fees and commissions which have accrued but remain unpaid at such date, which are due and owing by the New Borrower to the Finance Parties at such date pursuant to this Agreement or any Fee Letter or any mandate letter entered into in connection with the Transaction Documents to which the New Borrower is a party to the extent that such amounts are the subject of invoices from the Facility Agent to the New Borrower received by the New Borrower not less than two Banking Days prior to the date of such cancellation. If no invoices have been issued for such amounts, such amounts shall be payable by the New Borrower following the date of such cancellation upon the second Banking Day following receipt of the relevant invoices. Prepayment of Loan under the Principal Agreement Where a cancellation notice in respect of the full amount of the Commitment is given by the New Borrower in accordance with 10.2: (a) the provisions of clause 3 shall not apply and accordingly the Novation Effective Time shall not be capable of occurring; and (b) the Existing Borrower and the Finance Parties hereby acknowledge that the Loan will be prepaid in full on the Actual Delivery Date in accordance with clause 4.3(e) of the Principal Agreement but that the Principal Agreement shall otherwise continue in force in accordance with its terms and the Facility will continue to be available to the Existing Borrower pursuant to the terms of the Principal Agreement. Coface Premium It is acknowledged by the parties that if the New Borrower voluntarily cancels all or any of the Commitment under clause 10.2, the New Borrower shall not be obliged to pay (or reimburse the Existing Borrower or the Seller for) all or any part of the Coface Premium. 11 Satisfaction of Receivable, releases and Coface Insurance Policy Receivable The Existing Borrower and the New Borrower agree that the assumption by the New Borrower of the Existing Borrower’s obligation to repay the Novated Loan Balance on the Novation Effective Date shall satisfy the obligation of the New Borrower to pay the Receivable to the Existing Borrower (as purchaser of the Receivable from the Seller pursuant to the Receivable Purchase Agreement). Release of Security Documents on Novation Effective Date It is acknowledged that on the Novation Effective Date (and subject to satisfaction of the conditions precedent referred to in this Agreement and the other Transaction Documents): (a) the Mortgage will be released (but without prejudice to the Finance Parties’ obligation to release the Mortgage in accordance with clause 11.1 of the Buyer Consent Agreement); (b) the Borrower Assignment (and any security assigned thereunder) and the Share Security will be released; 12 (c) the Security Trustee will be released from its obligations under the Security Trust Deed and the Agency and Trust Deed; (d) the Facility Agent and the ECA Agent will be released from their respective obligations under the Agency and Trust Deed (on the basis that the provisions of Article X (The Facility Agent and the Coface Agent) of the Novated Credit Agreement will then apply); and (e) the Facility Guarantors shall be released from their obligations under the Facility Guarantees, and the parties to such documents agree to enter into such documentation as the Facility Agent or any other partymay reasonably require in order to effect such releases and discharges. Coface Insurance Policy It is acknowledged that the Coface Insurance Policy will remain in full force and effect notwithstanding the occurrence of the Novation Effective Date. 12 Assignment and transfers The provisions of clause 14 (Assignment, transfer and facility office) of the Principal Agreement shall apply with equal effect to the Existing Borrower and the Finance Parties in relation to this Agreement as if the same were expressly stated herein and references therein to “the Agreement” shall be construed as references to this Agreement.The New Borrower may not assign or transfer any of its rights or obligations under this Agreement. 13 Miscellaneous and notices Notices The provisions of clauses17.1 and 17.2 (Notices) of the Principal Agreement shall extend and apply to the giving or making of notices or demands hereunder as if the same were expressly stated herein and for this purpose notices to the New Borrower shall be sent to it at: 1050 Caribbean Way Miami Florida 33132 Fax no: +1 (305) 539-6400 Attn: Vice President, Treasurer Copy to: General Counsel Counterparts This Agreement may be executed in any number of original counterparts and by facsimile provided that original signed copies are provided within a reasonable period of time thereafter. All such counterparts shall, once executed, constitute a single document. Contracts (Rights of Third Parties) Act 1999 (a) With the exception of Coface, no term of this Agreement is enforceable under the Contracts (Rights of Third Parties) Act 1999 by a person who is not a party to this Agreement. (b) Notwithstanding any term of this Agreement, the consent of any person who is not a party to this Agreement is not required to amend or vary this Agreement at any time. 13 Rights of New Borrower under the Principal Agreement It is agreed where any rights are expressed to be conferred on the New Borrower (as Buyer) under the Principal Agreement, the New Borrower shall be entitled to the benefit of such rights as if it were a party to the Principal Agreement for the sole purpose of those rights (and clause 17.7 of the Principal Agreement shall be deemed to be modified accordingly). New Borrower payments The provisions of section 3.3.4 (Post Maturity Rates) and 4.6 (Taxes) of the Novated Credit Agreement shall be deemed to apply in relation to any non-payment or, as the case may be, payments of amounts required to be made by the New Borrower to any of the Finance Parties under this Agreement as if the same was expressly incorporated herein and references therein to “the Agreement” shall be construed as references to this Agreement. Confidentiality The Lenders agree to be bound by the terms of clause 24 of the Buyer Consent Agreement as if the same were set out in full herein and as if references to a Party in that clause include a Lender. 14 Governing law and jurisdiction Law This Agreement and any non-contractual obligations connected with it are governed by and shall be construed in accordance with English law. Submission to jurisdiction The Existing Borrower and the New Borrower agree, for the benefit of the Finance Parties, that any legal action or proceedings arising out of or in connection with this Agreement against the Existing Borrower and/or the New Borrower or any of its assets (including any non-contractual obligations) may be brought in the English courts. The Existing Borrower and the New Borrower irrevocably and unconditionally submits to the jurisdiction of such courts and irrevocably designates, appoints and empowers the following person to receive for it and on its behalf, service of process issued out of the English courts in any such legal action or proceedings: Existing Borrower Walkers London office at present of 6 Gracechurch Street, London EC3V 0AT New Borrower RCL Cruises Ltd., Building 3, The Heights – Brooklands, Weybridge, Surrey, KT13 ONY, Attention: General Counsel The submission to such jurisdiction shall not (and shall not be construed so as to) limit the right of the Finance Parties to take proceedings against the Existing Borrower and/or the New Borrower in the courts of any other competent jurisdiction nor shall the taking of proceedings in any one or more jurisdictions preclude the taking of proceedings in any other jurisdiction, whether concurrently or not. The parties further agree that only the courts of England and not those of any other State shall have jurisdiction to determine any claim which the Existing Borrower and/or the New Borrower may have against any of the Finance Parties arising out of or in connection with this Agreement. Waiver of immunity To the extent that the Existing Borrower or the New Borrower has or hereafter may acquire any immunity from jurisdiction of any court or from any legal process (whether through service or notice, attachment prior to judgment, attachment in aid of execution, execution or otherwise) 14 with respect to itself or its assets, each of the Existing Borrower and the New Borrower hereby irrevocably waives such immunity in respect of its obligations under this Agreement. INWITNESS whereof the parties to this Agreement have caused this Agreement to be duly executed on the date first above written. 15 Schedule1 The Original Lenders Original Lender Facility Office and contact details Commitment % Banco Santander, S.A.
